DETAILED ACTION
The response filed on 03/16/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 29, 30, 32, 34, 40-45, 47 and 48 are amended.
Claims 1-28, 31, 33, 35-39 and 46 are cancelled.
Claims 49-56 are added.
Claims 29, 30, 32, 34, 40-45 and 47-65 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 03/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S Patent No. 10,674,541 has been reviewed and accepted.  The terminal disclaimer has been recorded. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jared Olson (Reg. No. 61,058) on March 22, 2021.
The application has been amended as follows: 
In the claims: 
Please amend Claim 40 and add new Claims 57-65 as follows:
(Currently Amended) A non-transitory computer-readable storage medium storing executable instructions that, in response to execution, cause a processor of a base station 
[AltContent: rect]perform, to detect whether a channel of ; and
in response to detecting the channel to be idle,
provide a downlink transmission in the unlicensed carrier 
wherein:
the downlink transmission includes a physical downlink control channel (PDCCH) comprising a four-bit field indicating whether one or more of a current  subframe and a next subframe are normal or partial subframes,
when a partial subframe is indicated,
the four-bit field indicates the length in symbols for the partial subframe,
and
at least one configuration of the four-bit field enables indication of the
current subframe being a normal subframe and an ending subframe of the transmission.

(New) An apparatus of a User Equipment (UE), the apparatus comprising:
radio frequency (“RF”) circuitry configured to process or generate communication signals in an unlicensed spectrum; and
a baseband component, coupled to the RF circuitry component, configured to:
receive, via the RF circuitry and unlicensed spectrum, a downlink transmission;
and
process the downlink transmission as a communication from the base station, wherein:
the downlink transmission includes a physical downlink control channel (PDCCH) comprising a four-bit field indicating whether one or more of a current subframe and a next subframe are normal or partial subframes,
when a partial subframe is indicated,
the four-bit field indicates the length in symbols for the partial subframe, and
at least one configuration of the four-bit field enables indication of the current subframe being a normal subframe and an ending subframe of the transmission.


(New) The apparatus of claim 57, wherein a first bit, of the four-bit field, indicates
whether the current subframe is a normal subframe regarding the downlink transmission.

(New) The apparatus of claim 58, wherein, 
a last three bits, of the four-bit field, indicate a quantity of symbols occupied in the next subframe.

(New) The apparatus of claim 58, wherein, when the current subframe is a normal subframe,
each combination of a last three bits, of the four-bit field, indicate a different quantity of symbols occupied in the next subframe.

(New) The apparatus of claim 58, wherein, when the current subframe is a partial subframe,
a last three bits, of the four-bit field, indicate a quantity of symbols occupied in  the current subframe.

(New) The apparatus of claim 58, wherein, when the current subframe is a partial subframe,
different combinations of a last three bits, of the four-bit field, indicate different            quantities of symbols occupied in the current subframe.

(New) The apparatus of claim 58, wherein the four-bit field comprises a subframe    configuration for licensed assisted access (LAA) field.

(New) The apparatus of claim 58, wherein normal subframes comprises fourteen   orthogonal frequency division multiplexing (OFDM) symbols occupied per subframe.

(New) The apparatus of claim 58, wherein partial subframes comprises less than fourteen
orthogonal frequency division multiplexing (OFDM) symbols occupied per subframe.


Response to Arguments
Applicant’s arguments filed on 03/16/2021 (See Remarks, pages 9-12) have been considered and are persuasive.  The double patenting rejections are withdrawn in view of the terminal disclaimer filed on 03/16/2021.  The rejections to claims 29, 30, 32, 34, 40-45 and 47-65 under 35 U.S.C. §103 are withdrawn.

Allowable Subject Matter
Claims 29, 30, 32, 34, 40-45 and 47-65 (renumbered as 1-29) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (see applicant’s persuasive arguments filed on 03/16/2021, pages 9-12), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/PETER CHEN/Primary Examiner, Art Unit 2462